
	
		I
		111th CONGRESS
		2d Session
		H. R. 5602
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Mr. Putnam (for
			 himself and Mr. Boustany) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  distributions from retirement plans for losses as a result of the explosion on
		  and sinking of the mobile offshore drilling unit Deepwater Horizon, the
		  discharge of oil in the Gulf of Mexico caused by such explosion and sinking, or
		  the effects of such discharge on the economy in the areas affected by such
		  discharge.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Access to Savings Act of
			 2010.
		2.Distributions from
			 retirement plans for losses by reason of Gulf Oil Spill
			(a)In
			 generalSubchapter Y of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					IVGulf Oil
				Spill
						1400V-1.Special
				rules for use of retirement funds
							(a)Tax-favored
				withdrawals from retirement plans
								(1)In
				generalSection 72(t) shall not apply to any qualified oil spill
				distribution.
								(2)Aggregate dollar
				limitation
									(A)In
				generalFor purposes of this subsection, the aggregate amount of
				distributions received by an individual which may be treated as qualified oil
				spill distributions for any taxable year shall not exceed the excess (if any)
				of—
										(i)$50,000,
				over
										(ii)the aggregate
				amounts treated as qualified oil spill distributions received by such
				individual for all prior taxable years.
										(B)Treatment of
				plan distributionsIf a
				distribution to an individual would (without regard to subparagraph (A)) be a
				qualified oil spill distribution, a plan shall not be treated as violating any
				requirement of this title merely because the plan treats such distribution as a
				qualified oil spill distribution, unless the aggregate amount of such
				distributions from all plans maintained by the employer (and any member of any
				controlled group which includes the employer) to such individual exceeds
				$50,000.
									(C)Controlled
				groupFor purposes of subparagraph (B), the term controlled
				group means any group treated as a single employer under subsection (b),
				(c), (m), or (o) of section 414.
									(3)Amount
				distributed may be repaid
									(A)In
				generalAny individual who receives a qualified oil spill
				distribution may, at any time during the 3-year period beginning on the day
				after the date on which such distribution was received, make one or more
				contributions in an aggregate amount not to exceed the amount of such
				distribution to an eligible retirement plan of which such individual is a
				beneficiary and to which a rollover contribution of such distribution could be
				made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as
				the case may be.
									(B)Treatment of
				repayments of distributions from eligible retirement plans other than
				IRAsFor purposes of this title, if a contribution is made
				pursuant to subparagraph (A) with respect to a qualified oil spill distribution
				from an eligible retirement plan other than an individual retirement plan, then
				the taxpayer shall, to the extent of the amount of the contribution, be treated
				as having received the qualified oil spill distribution in an eligible rollover
				distribution (as defined in section 402(c)(4)) and as having transferred the
				amount to the eligible retirement plan in a direct trustee to trustee transfer
				within 60 days of the distribution.
									(C)Treatment of
				repayments for distributions from IRAsFor purposes of this
				title, if a contribution is made pursuant to subparagraph (A) with respect to a
				qualified oil spill distribution from an individual retirement plan (as defined
				by section 7701(a)(37)), then, to the extent of the amount of the contribution,
				the qualified oil spill distribution shall be treated as a distribution
				described in section 408(d)(3) and as having been transferred to the eligible
				retirement plan in a direct trustee to trustee transfer within 60 days of the
				distribution.
									(4)DefinitionsFor
				purposes of this subsection—
									(A)Qualified oil
				spill distributionExcept as
				provided in paragraph (2), the term qualified oil spill
				distribution means any distribution from an eligible retirement plan
				made on or after April 20, 2010, and before January 1, 2011, to an individual
				whose principal place of abode on April 20, 2010, is located in the State of
				Florida, Alabama, Mississippi, Louisiana, or Texas and who has sustained an
				economic loss as a result of the explosion on and sinking of the mobile off
				shore drilling unit Deepwater Horizon, the discharge of oil in the Gulf of
				Mexico caused by such explosion and sinking, or the effects of such discharge
				on the economy in the areas affected by such discharge.
									(B)Eligible
				retirement planThe term
				eligible retirement plan shall have the meaning given such term by
				section 402(c)(8)(B).
									(5)Income inclusion
				spread over 3-year period
									(A)In
				generalIn the case of any qualified oil spill distribution,
				unless the taxpayer elects not to have this paragraph apply for any taxable
				year, any amount required to be included in gross income for such taxable year
				shall be so included ratably over the 3-taxable year period beginning with such
				taxable year.
									(B)Special
				ruleFor purposes of subparagraph (A), rules similar to the rules
				of subparagraph (E) of section 408A(d)(3) shall apply.
									(6)Special
				rules
									(A)Exemption of
				distributions from trustee to trustee transfer and withholding
				rulesFor purposes of sections 401(a)(31), 402(f), and 3405,
				qualified oil spill distributions shall not be treated as eligible rollover
				distributions.
									(B)Qualified
				hurricane distributions treated as meeting plan distribution
				requirementsFor purposes this title, a qualified hurricane
				distribution shall be treated as meeting the requirements of sections
				401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A).
									(b)Recontributions
				of withdrawals for home purchases
								(1)Recontributions
									(A)In
				generalAny individual who received a qualified distribution may,
				during the applicable period, make one or more contributions in an aggregate
				amount not to exceed the amount of such qualified distribution to an eligible
				retirement plan (as defined in section 402(c)(8)(B)) of which such individual
				is a beneficiary and to which a rollover contribution of such distribution
				could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), as the
				case may be.
									(B)Treatment of
				repaymentsRules similar to the rules of subparagraphs (B) and
				(C) of subsection (a)(3) shall apply for purposes of this subsection.
									(2)Qualified
				distributionFor purposes of this subsection—
									(A)In
				generalThe term qualified distribution means any
				distribution—
										(i)described in
				section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such
				distribution relates to financial hardship), 403(b)(11)(B), or
				72(t)(2)(F),
										(ii)received after
				October 19, 2009, and before April 20, 2010, and
										(iii)which was to be used to purchase or
				construct a principal residence in the State of Florida, Alabama, Mississippi,
				Louisiana, or Texas Hurricane Katrina disaster area, but which was not so
				purchased or constructed on account of the explosion on and sinking of the
				mobile off shore drilling unit Deepwater Horizon or the discharge of oil in the
				Gulf of Mexico caused by such explosion and sinking.
										(3)Applicable
				periodFor purposes of this subsection, the term applicable
				period means the period beginning on April 20, 2010, and ending on
				December 31, 2010.
								(c)Loans from
				qualified plans
								(1)Increase in
				limit on loans not treated as distributionsIn the case of any
				loan from a qualified employer plan (as defined under section 72(p)(4)) to a
				qualified individual made during the applicable period—
									(A)clause (i) of
				section 72(p)(2)(A) shall be applied by substituting $100,000
				for $50,000, and
									(B)clause (ii) of
				such section shall be applied by substituting the present value of the
				nonforfeitable accrued benefit of the employee under the plan for
				one-half of the present value of the nonforfeitable accrued benefit of
				the employee under the plan.
									(2)Delay of
				repaymentIn the case of a qualified individual with an
				outstanding loan on or after the qualified beginning date from a qualified
				employer plan (as defined in section 72(p)(4))—
									(A)if the due date
				pursuant to subparagraph (B) or (C) of section 72(p)(2) for any repayment with
				respect to such loan occurs during the period beginning on the qualified
				beginning date and ending on December 31, 2010, such due date shall be delayed
				for 1 year,
									(B)any subsequent
				repayments with respect to any such loan shall be appropriately adjusted to
				reflect the delay in the due date under paragraph (1) and any interest accruing
				during such delay, and
									(C)in determining the
				5-year period and the term of a loan under subparagraph (B) or (C) of section
				72(p)(2), the period described in subparagraph (A) shall be disregarded.
									(3)Qualified
				individualFor purposes of
				this subsection, the term qualified individual means any
				individual whose principal place of abode on April 20, 2010, is located in the
				State of Florida, Alabama, Mississippi, Louisiana, or Texas and who has
				sustained an economic loss as a result of the explosion on and sinking of the
				mobile off shore drilling unit Deepwater Horizon, the discharge of oil in the
				Gulf of Mexico caused by such explosion and sinking, or the effects of such
				discharge on the economy in the areas affected by such discharge.
								(4)Applicable
				period; qualified beginning dateFor purposes of this
				subsection—
									(A)the applicable
				period is the period beginning on April 20, 2010, and ending on December 31,
				2010, and
									(B)the qualified
				beginning date is April 20, 2010.
									(d)Provisions
				relating to plan amendments
								(1)In
				generalIf this subsection applies to any amendment to any plan
				or annuity contract, such plan or contract shall be treated as being operated
				in accordance with the terms of the plan during the period described in
				paragraph (2)(B)(i).
								(2)Amendments to
				which subsection applies
									(A)In
				generalThis subsection shall apply to any amendment to any plan
				or annuity contract which is made—
										(i)pursuant to any
				provision of this section, or pursuant to any regulation issued by the
				Secretary or the Secretary of Labor under any provision of this section,
				and
										(ii)on or before the last day of the first plan
				year beginning on or after April 20, 2010, or such later date as the Secretary
				may prescribe.
										In the
				case of a governmental plan (as defined in section 414(d)), clause (ii) shall
				be applied by substituting the date which is 2 years after the date otherwise
				applied under clause (ii).(B)ConditionsThis
				subsection shall not apply to any amendment unless—
										(i)during the
				period—
											(I)beginning on the
				date that this section or the regulation described in subparagraph (A)(i) takes
				effect (or in the case of a plan or contract amendment not required by this
				section or such regulation, the effective date specified by the plan),
				and
											(II)ending on the
				date described in subparagraph (A)(ii) (or, if earlier, the date the plan or
				contract amendment is adopted),
											the plan or
				contract is operated as if such plan or contract amendment were in effect,
				and(ii)such plan or
				contract amendment applies retroactively for such
				period.
										.
			(b)Conforming
			 amendmentThe table of
			 sections for subchapter Y of chapter 1 of such Code is amended by adding at the
			 end the following new item:
				
					
						Part IV—Gulf Oil Spill
						Sec. 1400V-1. Special rules for use of retirement
				funds.
					
					.
			(c)Effective
			 dateThe amendments made by this Act shall apply to distributions
			 on or after April 20, 2010.
			
